DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-19, in the reply filed on January 14, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 20-28 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Quadri et al. (US 2013/0110227) in view of Salahieh et al. (US 2008/0188928).
 
Referring to claim 1, Quadri discloses a delivery system for a transcatheter heart valve (THV)(Examiner notes that the transcatheter heart valve is not positive claimed as part of the claimed invention) to a subject (Figs. 9-15), the delivery system comprising: 
an elongated member 904 (Figs. 1, 3A-3B, 5, 7A-7B, 9 and 15E) for receiving the THV 200 thereon and having an accessory extending from the distal portion thereof, the accessory comprising a plurality of radially outwardly extending projections 910 (Figs. 9 and 15A-15B) disposed distally from the THV 200 during delivery of the THV (with respect to the limitation of “for alignment of the THV with respect to a native or bioprosthetic valve commissure or a valve leaflet at a desired angle during delivery of the THV” Examiner contends that the device of Quadri is capable of performing this function by 
a rotational member 904 (Figs. 9 and 15E) connected to the elongated member to rotate the accessory and THV together to align with a native or bioprosthetic valve commissure or a valve leaflet at a desired angle (the second elongate support member 904 is attached to handle 102, thus, rotating the handle also rotating the elongate support member 904). 
Quadri discloses the invention substantially as claimed except for disclosing a delivery catheter sized for housing the THV 200 (Fig. 9, para [0111]) therein and the elongated member and accessory independently rotatable with respect to the delivery catheter. However, in the same field of endeavor, which is, delivery system for delivering a prosthetic heart valve, Salahieh discloses a sheath, which is also known as a delivery catheter, is used to protect the implant and the deployment tool and to protect the delicate tissue of the blood vessel from the deployment tool and the implant (para [0035]. Examiner notes that the designed intend of the sheath or guide catheter, which is discussed above, is well known in the art). Therefore, it would have been obvious to one of ordinary skill in the art to have provided a sheath or guide catheter to protect the deployment tool, implant and the delicate tissue of blood vessel. Examiner notes that one of ordinary skill in the art would understand that the sheath or delivery catheter of Salahieh is capable to be rotated independent from the device of Quadri after the distal portion of the device of Quadri, which includes the heart valve 200 and the flexible sheath 120, is exposed from the sheath or guide catheter.

Referring to claim 2, Quadri as modified by Salahieh discloses the delivery system of claim 1, further comprising projections 908 (Figs. 9 and 15A-15E) disposed at a proximal portion of the THV 200 during delivery of the THV. 

Referring to claim 3, Quadri as modified by Salahieh discloses the delivery system of claim 2, wherein the projections 908 and 910 (Figs. 15B) extend radially outwardly from the elongated member. 

Referring to claim 4, Quadri as modified by Salahieh discloses the delivery system of claim 1, wherein the projections are atraumatic filamentous projections (Figs. 12 and 15 shows the distal portion for the projections 908 and 910 includes curved. The figures appear to show that in the expanded configuration as shown in Fig. 15, the curved portion will provide atraumatic contact with heart tissue). 

Referring to claim 5, Quadri as modified by Salahieh discloses the delivery system of claim 1, wherein the projections are loop-shaped projections (the embodiment as shown in Fig. 1 and Fig. 5 shows the plurality of projections are loop-shaped projections. 
 
Referring to claim 6, Quadri as modified by Salahieh discloses the delivery system of claim 1 but fail to disclose wherein the projections comprise radiopaque components. Examiner contends that using radio-opaque marker on the catheter, implant device, stent, heart valve and retrieval instrument to let the surgeon know the Radio-opaque markers can be placed in strategic areas and around the valve for guidance and visualization of valve and delivery system distal end under fluoroscopy or other visualization systems.” (para [0125])).

Referring to claim 7, Quadri as modified by Salahieh discloses the delivery system of claim 1, wherein the projections 910 are capable of being extended or retracted from the elongated member 904 (Fig. 15A shows the projections 910 is retract toward the outer surface of the elongated member 904. Fig. 15B shows the projections 910 is extended from the outer surface of elongated member 904. Examiner suggests Applicant to further amended claim 7 to clearly state that the projections are retracted into a lumen of the elongated member to overcome Quadri reference).
 
Referring to claim 8, Quadri as modified by Salahieh discloses the delivery system of claim 1, wherein each projection is capable of being moved independently (Figs. 12 and 15A-15B). 

Referring to claim 9, Quadri as modified by Salahieh discloses the delivery system of claim 1, wherein one or more of the projections 908 and 910 is curled to conform to a contour of the native or bioprosthetic valve (Examiner notes that the curved distal portion is conform to a contour of the native valve because the native 

Referring to claim 10, Quadri as modified by Salahieh discloses the 10. The delivery system of claim 1, wherein the rotational member 904 comprises a control member (knob 122) positioned on a proximal handle portion 102 (para [0054]: “a rotating knob 122 that, depending on the direction of rotation, will longitudinally move elements of the proximal catheter 116 relative the handle. The elements of the proximal catheter 116 can be moved toward and into, or away and out of, the handle 102.” Para [0127]: “In another embodiment, the delivery device includes a detent preventing movement of the pull rod 904 proximally to release the arms 1202. Once the clinician has verified the correct positioning of the implant 200, the detent may be actuated to allow further movement of the pull rod 904.”)

Referring to claims 11-12, Quadri discloses the invention substantially as claimed except for disclosing wherein the control member is a rotational wheel or a thumb slide. Examiner contends that using a thumb slide or a rotation wheel to control movement of an elongate member in a catheter system is old and well known in the art. Examiner takes an official notice in the rejection of claims 11-12.

Referring to claims 13-15, Quadri discloses the device is for delivering replacement heart valves (para [0051]). Thus, the device of Quadri is capable for deployment to the aortic valve, mitral valve and tricuspid of the subject. 

Referring to claim 16, Quadri discloses the invention substantially as claimed except for disclosing wherein the radially outwardly extending projections have elastic or shape memory characteristics. Examiner contends that using shape memory material in a catheter system is old and well known in the art. Examiner takes an official notice in the rejection of claim 16. Duhay et al. (US 2012/0271411) discloses the projections are made from shape memory material (para [0044]))

Referring to claim 17, Quadri discloses the delivery system of claim 16, further comprising a nose cone 914 (Fig. 9) positioned distal of the accessory. 

Referring to claim 18, Quadri discloses the delivery system of claim 17, wherein the projections 908 and 910 are capable of being compressed within the delivery catheter during delivery (Fig. 15C. This means that when the deployment system of Quadri is inside the sheath or guide catheter of Salahieh the projections 908 and 910 are compressed within the sheath of Salahieh). 

Referring to claim 19, Quadri as modified by Salahieh discloses the delivery system of claim 18, wherein the nose cone 914 of Quadri is capable of being advanced distally from the projections to allow the projections to extend from the compressed configuration to the radially outward configuration (Figs. 15A-15B).
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771